Citation Nr: 0333715	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part denied the veteran's claim of entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat during service.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.

3.  There is no credible supporting evidence to show in-
service stressors which might support a diagnosis of PTSD.

4.  The veteran's currently diagnosed dysthymia has not been 
etiologically linked to the veteran's period of active 
military service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  That analysis would include 
cases that had been decided by the Board before the VCAA, but 
were pending in the CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, supra (citing 
with approval Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The present claim involves a request for service connection, 
and there is no issue as to whether the application for this 
claim is substantially complete.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2003).  
The appellant filed claims seeking to establish entitlement 
to service connection for PTSD in December 2001 and January 
2002.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon receipt of the veteran's 
application, the RO wrote to him in February 2002, making 
reference to duty-to-assist matters.  He was advised as to 
the information which he should provide regarding his claimed 
disability.  He was told that VA had requested his service 
medical and personnel records.  He was asked to provide any 
information or evidence as to any treatment he had received 
for his claimed disorder.  He was told that VA would gather 
evidence to support his claim, and that it was his 
responsibility to provide the complete names and addresses of 
medical providers and to provide copies of any relevant 
treatment records he might have in his possession.  Therein, 
the RO also provided the veteran with notice of the 
respective responsibilities of VA and the appellant in 
obtaining or providing the pertinent evidence or information.  

After the RO denied the claim in June 2002, it sent the 
appellant a November 2002 letter describing the appeal 
process, and issued a November 2002 statement of the case 
(SOC) listing the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claims.  The SOC also included citation to the implementing 
provisions of the VCAA found at 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  In February 2002, the 
veteran indicated that his claimed psychiatric condition had 
been treated by VA from 1992 to 2002 and signed a statement 
indicating that he had no additional evidence to submit.  VA 
medical records dated from 1982 to 2002 have been obtained 
for the file.  

In this case, the medical evidence in the claims file 
includes the service medical and personnel records, as well 
as VA medical records.  The appellant has not reported that 
he had received any other treatment for his claimed 
psychiatric disorder.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran was afforded a VA examination in December 2001, 
which included identification/diagnosis of a psychiatric 
disorder, a review of the veteran's reported stressors and an 
opinion regarding an etiological relationship between service 
and the currently diagnosed disorders.


It thus appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The Board also notes that a 
statement from the veteran's representative dated in June 
2003 indicates that the veteran was properly informed of the 
VCAA.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, No. 02-7007 (Fed. Cir. 2003), which 
held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC fully informed the appellant of 
the types of evidence which would be necessary to 
substantiate his claim.  Moreover, inasmuch as the appellant 
has had more than ample time during the pendency of this 
matter in which to submit supportive information, evidence, 
and argument, and has in fact done so, the holding of the 
Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  Therefore, the Board finds that no useful purpose 
would be served in remanding this matter for more development 
or procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002))

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or treatment related to PTSD.  Both his induction 
examination in September 1968, and his separation examination 
in October 1971, were negative for any psychiatric 
abnormality.  A notation of mild depression was made in 
February 1970.  In March 1971, he underwent a mental status 
examination which was negative for psychosis, but the 
examiner indicated that past and present behavior indicated a 
diagnostic impression of passive-aggressive personality.  

In August 1981, the veteran filed a claim for a nervous 
condition, claimed to have begun in 1973.  An October 1981 VA 
examination shows a diagnosis of passive-aggressive 
personality.  Service connection for PTSD was denied in a 
December 1981 rating action.  

VA medical records dated in 1983 and 1984 include an entry 
dated in February 1984, at which time the veteran complained 
of anxiety and insomnia.  A history of anxiety and depression 
was noted.  A note was made to "rule out" schizophrenia.  
VA medical records dated from 1986 to 1988 show that, in 
April and May 1986, the veteran was treated for a major 
depressive episode following the death of a friend.  A May 
1988 entry reveals a diagnosis of adjustment disorder with 
depressive features.  

The veteran underwent a VA psychiatric evaluation in May 
1991, at which time an impression of depression by history, 
on treatment was made.  The examiner also noted that the 
veteran had underlying dependent traits, exogenous obesity, 
hypertension, and some chronic mild anxiety and sleep 
problems.  

A VA examination was conducted in July 1991, at which time 
the veteran complained of nervousness and depression since 
1982.  Axis I diagnoses of major depression - severe, 
recurrent; and "rule out" schizoaffective disorder were 
made.  An Axis II diagnosis of schizoid personality was also 
made.  

The veteran underwent an evaluation by a VA psychologist in 
April 1993.  The veteran gave a history of symptoms of 
depression starting during high school when he was 17.  As to 
his period of service in the Army , he reported that there 
was enough activity to pull him out of his depression to some 
extent, and noted that, although he served in Vietnam, he was 
not out in the field like the others.  He reported that when 
he returned to the U.S., he felt that an officer was 
harassing him so he started going AWOL, but still received an 
honorable discharge.  Axis I diagnoses of dysthymia, early 
onset-primary type, and major depression, in partial 
remission, were made.  Axis II diagnoses of dependent 
personality and personality disorder, were also made.  

The veteran filed to reopen his claim of entitlement to 
service connection for a nervous condition in June 1993.  The 
claim was denied in a February 1994 rating action in which it 
was determined that new and material evidence had not been 
submitted to reopen the claim which was the subject of a 
previous final denial.  

In January 2002, the veteran filed a service connection claim 
for PTSD, claiming a sexual assault during basic training, at 
the age of 17.  

A VA examination was conducted in December 2001.  The veteran 
described his PTSD stressors as: (1) being picked on for no 
reason at all; and (2) a 21-year-old soldier kept pestering 
him for homosexual relations.  The examiner opined that the 
veteran did not present with any symptoms of PTSD.  The 
examiner observed that the veteran was extremely vague about 
his military experiences, and tended only to list those 
personal insults as the stressors that could possibly cause 
the non-existent symptoms of PTSD which he reported.  The 
report indicated that the veteran was never actually 
physically assaulted in a sexual manner by anyone, apparently 
based upon the veteran's reported history.  Mental status 
examination suggested chronic dysthymia and a severe 
personality disorder marked by passive-aggressive, passive-
dependent, and schizoid traits.  The examiner noted that the 
veteran admitted to being depressed as a child.  Axis I 
diagnoses of: (1) "I see no evidence of PTSD in this 
Vietnam-era veteran;" (2) alcohol abuse, in remission for 30 
years, by history; and (3) dysthymia - chronic, ongoing, were 
made.  An Axis II diagnosis of mixed personality disorder 
with passive-dependent, passive-aggressive and schizoid 
features was also made.  

The VA examiner was specifically requested to comment on the 
relationship of the veteran's diagnosed dysthymia and 
depression noted during service.  The examiner opined that 
everyone in Vietnam was suffering from mild depression, but 
he felt that the diagnosis of passive-aggressive personality 
made during service was much more to the point.  He indicated 
that the veteran's current diagnosis or his treatment at 
various hospital/domiciliaries for many years for psychiatric 
reasons was not related to his Vietnam service.  

In a June 2002 rating decision, the RO denied entitlement to 
service connection for PTSD.  Apparently, although not 
specifically stated, the RO determined that new and material 
evidence had been received with which to reopen the claim.  

VA records dated in from 1994 to 2003 include a notation made 
in a March 2002 record to the effect that the veteran 
reported that he had some PTSD symptoms related to being 
sexually molested in the Army.  

In his June 2002 Notice of Disagreement (NOD), the veteran 
indicated that he was sexually assaulted in January 1969 
while stationed at Fort Knox, Kentucky, but that he never 
told anyone, until his December 2001 VA examination.

III.  Pertinent Law and Regulations - PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2003) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in- service 
stressor.

(3) If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Evidence 
of behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim that 
is based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him or 
her the opportunity to furnish this type of 
evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that 
it receives to an appropriate medical or 
mental health professional for an opinion as 
to whether it indicates that a personal 
assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment was 
March 7, 2002, the date of its issuance as a final rule.

In this case, pursuant to the Karnas precedent, supra, both 
the 1999 and 2002 amendments are applicable to the appeal, 
inasmuch as the veteran's PTSD claim was received in December 
2001.  Here, we observe that the RO, in its discussion of 
PTSD in the SOC provided to the veteran and his 
representative, referred to the amended provisions of 38 
C.F.R. § 3.304(f).  Although this case is grounded in an 
allegation of personal assault, full development of this 
allegation need not be undertaken in this case, as the record 
does not contain any diagnosis of the currently claimed 
disorder, PTSD, as will be further explained herein.  

IV.  Analysis

The record reflects that service connection claims for 
PTSD/nervous disorder have been the subject of two previous 
final decisions denying the claims, as rendered in December 
1981 and in February 1994 (on basis of no new and material 
evidence).  It appears that, in the most recent rating 
decision of June 2002, the RO determined that new and 
material evidence had been submitted to reopen the claim, and 
the claim was denied on the merits.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for PTSD, is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Having conducted an independent review of the evidence, the 
Board has also determined that new and material evidence has 
been submitted to reopen the claim.  Specifically, the 
December 2001 VA examination report which includes a current 
psychiatric diagnosis, recordation of the veteran's 
assertions as to his alleged stressors, and an opinion as to 
the relationship between service and the veteran's currently 
diagnosed disorders, is both new and material to the claim at 
issue.  Accordingly, the claim is appropriately reopened.

Turning to adjudication of the claim on the merits, the 
veteran has not asserted that he engaged in combat, and the 
competent evidence of record indicates that he did not 
participate in combat activities.  His separation report and 
service personnel records clearly document that he served in 
Vietnam for approximately a year.  During his December 2001 
VA examination, he indicated that he primarily served as a 
clerk.  A report of a VA psychologist dated in April 1993 
reflects that the veteran noted that, although he served in 
Vietnam, he was not out in the field as were many other 
servicemembers.  That information bespeaks no combat 
experiences in service, the veteran does not allege combat 
service himself, nor does any evidence of record suggest or 
document combat service.

The competent evidence of record indicates that the veteran 
currently diagnosed conditions include:  chronic dysthymia; 
alcohol abuse, in remission; and personality disorder.

The veteran has contended that he has PTSD.  However, neither 
the veteran's service medical records or any post-service 
evidence reflects that a diagnosis of PTSD has ever been 
made.  In fact, when this matter was specifically addressed 
during a December 2001 VA examination, the examiner 
indicated, by way of a diagnosis, that he saw no evidence of 
PTSD.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has PTSD has been 
presented.  In the absence of diagnosis of the currently 
claimed disorder, PTSD, the claim must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The Board is aware that the veteran has alleged that his 
claimed PTSD is related to a stressor described as a sexual 
assault occurring during service in 1971.  However, inasmuch 
as there is no current diagnosis of PTSD of record, there is 
no basis for further development of this aspect of the claim 
as provided under 38 C.F.R. § 3.304(f).  Moreover, the 
veteran himself has specifically denied that he was ever 
actually sexually assaulted, according to his reported 
history as given during the December 2001 VA examination.  

Finally, although the record includes a currently diagnosed 
psychiatric condition, dysthymic disorder.  In order to 
prevail on the issue of service connection for any particular 
disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  This condition was not 
diagnosed during service or within the first post-service 
year.  Moreover, in December 2001, the VA examiner opined 
that he did not feel that this condition was related to the 
veteran's period of service.  Accordingly, service connection 
is not warranted for dysthymic disorder.  

The Board also notes a current diagnosis of personality 
disorder, and that a personality disorder was also diagnosed 
during service.  However, personality disorders are not 
considered to be diseases or injuries within the meaning of 
veterans benefits legislation, and, therefore, are not 
eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
PTSD or that another psychiatric disorder is related to 
service.  In view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran"s 
claim of entitlement to service connection for PTSD.  Thus, 
this claim must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



